Citation Nr: 1201147	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  09-48 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from June 1963 to June 1967.  This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2006 and January 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana.  In those decisions, the RO denied the reopening of a previously denied claim of service connection for post operative repair for a left shoulder dislocation because the evidence submitted was not new and material.  

In December 2008, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the RO in New Orleans, Louisiana.  A transcript of that hearing is of record.

In July 2011, the Veteran testified at a Video Conference at the RO in New Orleans, before the undersigned Veterans Law Judge sitting at the Central Office in Washington, DC.  A transcript of that hearing is also of record.

The claim of service connection for post operative repair for a left shoulder dislocation (left shoulder disability) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Board first notes that the issue originally considered by the RO was whether new and material evidence had been submitted to reopen a previously denied claim.  However, for the following reasons the Board has recharacterized the issue as entitlement to service connection for a left shoulder disability.

If a decision by the RO goes unappealed, it is final.  An appeal to the Board consists of a timely notice of disagreement (NOD) in writing and, after a Statement of the Case (SOC) has been furnished, a timely filed substantive appeal.  38 C.F.R. §§ 20.200.  An NOD must (1) express disagreement with a specific determination of the RO; (2) be filed in writing; (3) be filed with the RO; (4) be filed within one year after the date of mailing of notice of the RO decision; and (5) be filed by the claimant or the claimant's authorized representative.  While special wording is not required, an NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. §§ 20.201, 38 C.F.R. § 20.300; see Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).

Pursuant to 38 U.S.C. § 4005 (1976), if a notice of disagreement is filed with the agency of original jurisdiction within the appropriate time period, such development or review action as it deems proper under the provisions of regulations that are not inconsistent with this title will be undertaken.  Furthermore, if such action does not resolve the disagreement either by granting the benefit sought or through withdrawal of the notice of disagreement, a statement of the case will be issued.  

A substantive appeal consists of a properly completed VA Form 9 (Appeal to the Board of Veterans' Appeals) or correspondence containing the necessary information.  38 C.F.R. § 20.202.  A substantive appeal must be filed within 60 days from the issuance of the SOC or within the remainder of the one-year period from the date of mailing notification of the determination being appealed, whichever period ends later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  A substantive appeal should set forth specific allegations of error of fact or law related to specific items in the SOC and clearly identify the benefit sought on appeal.  38 U.S.C.A. § 7105(d) (3); 38 C.F.R. § 20.202.

A final and binding RO decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities, or on the basis of clear and unmistakable error (CUE), as provided in 38 C.F.R. § 3.105. 38 C.F.R. § 3.104(a).  The only exception to the above finality rules arises when an apparently final prior decision was not in fact final.  See Juarez v. Peake, 21 Vet. App. 537, 543 (2008) (citing Myers v. Principi, 16 Vet. App. 228 (2002)).  In Myers, the appellant had filed a timely appeal from a prior RO decision and VA failed to recognize the appeal.  Id.  The Myers Court held that because of the unacted upon appeal, neither the prior RO decision nor its subsequent denial of reopening of the claim had become final, thus allowing a claim for an earlier effective date based on disagreement with a later decision.  Id.  

In January 1971, the Veteran submitted his initial claim of service connection for "dislocated shoulder with malformed growth" which he asserted had its onset in September 1963.  The Veteran appeared for a VA examination in March 1971.  He reported multiple left shoulder dislocations with certain movements resulting in extreme pain.  The impression was probably recurrent left shoulder subluxation; possible dislocation.  The Veteran was scheduled to see an orthopedic specialist the following month, in April 1971, at least in part because the March 1971 examiner did not provide a definitive diagnosis with regard to the left shoulder.  Unfortunately, the Veteran had to cancel the appointment because of a death in the family.  Then apparently, another examination was scheduled for June 3, 1971; however, the Veteran failed to report to the examination and did not provide any cause for his failure to report.  As a result, the RO issued correspondence on June 23, 1971 notifying the Veteran that his claim was denied because he failed to report for his scheduled examination.  The letter also notified the Veteran that no further action would be taken unless he informed them of his willingness to report for examination by signing and returning a statement indicating, in writing, his willingness to report to an examination.  The Veteran did not thereafter take any action with regard to this claim until he requested to reopen the claim in December 1975, more than one year following the abandonment of his original claim.  Because no action was taken for over 4 years following the RO's June 1971 notice, the Veteran's abandoned claim became final.  See 38 C.F.R. § 3.158, 3.329, 3.655(f) (1971).  However, the action is not a finally adujudicated claim, as the RO did not provide notice to the Veteran of his appellate rights.  See 38 C.F.R. § 3.160 (1971).  

In July 1975, the Veteran underwent a Magnuson-Stack repair of the left shoulder.  In December 1975, the Veteran requested to reopen his claim of service connection for a left shoulder disability.  In a rating decision dated in August 1976, the RO reopened the previously denied claim of service connection for a left shoulder disability, but denied the claim on the merits.  The basis for the denial of the Veteran's claim of service connection for a left shoulder disability was that the Veteran's residuals of a left shoulder surgery were not incurred in or aggravated by service.  

The Veteran was notified of the August 1976 decision later that month, and he was provided with notice of his appellate rights.  In October 1976, the RO received a VA Form 21-4138 from the Veteran whereby he specifically disagreed with the August 1976 rating decision.  The RO replied, in correspondence dated that same month, that the Veteran's October 1976 statement was not being considered an NOD because he provided additional information.  As such, the RO indicated that they were requesting the hospital reports from the VA hospitals the Veteran identified and indicated that a determination would be made concerning entitlement after review of those records.  In a November 1976 letter, the Veteran specifically continued to disagree with the decision and stated that he was "requesting an appeal."  

In December 1976, after a review of the newly submitted medical evidence, the RO issued a confirmed rating decision.  The RO never acknowledged the Veteran's NODs and never issued an SOC, despite the fact that the Veteran specifically on two occasions filed a notice with the RO indicating his disagreement with the rating decision.  38 U.S.C. § 4005(d) (1976).  The issuance of the confirmed rating decision does not cure this defect.  Accordingly, new and material evidence is not required to reopen the claim, and the issue has been characterized as one for entitlement to service connection for a left shoulder disability.

The Board notes that it has considered whether any prejudice results to the Veteran from this action.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  However, as the RO in the statement of the case considered de novo all the evidence of record, there is no prejudice to the Veteran.  Moreover, the RO will have an opportunity to issue a supplemental statement of the case addressing the issue of service connection on remand. 

Evidence has recently been added to the claims file, including argument provided by the Veteran and his private doctor asserting that the pre-existing clavicle fracture, at age 15, has nothing to do with the in-service left shoulder injury; and, moreover, the recurrent dislocations caused by the left shoulder injury have nothing to do with the clavicle.  The private doctor also opined, in November 2009, that the left shoulder disability was directly related to service because the Veteran's shoulder was found to be sound at enlistment and the service treatment records show treatment for shoulder dislocations in service.  

Thus, it is entirely possible that, regardless of whether the clavicle has nothing to do with shoulder dislocations, generally, if the Veteran happens to have a bone deformity in the area of the left clavicle, this could certainly affect the movement of the left shoulder.  

In light of the foregoing, the matter of aggravation needs to be addressed because the pre-existing left clavicle fracture cannot be overlooked.  While the Veteran has testified that his left clavicle has nothing to do with his left shoulder, and while the Veteran's doctor has stated the same, no medical professional has commented on what impact, if any, any residuals (i.e. any bone deformities) could have on the left shoulder.  

In this regard, the Board is not merely dismissing the private opinions of Dr. Robinson; however, these opinions do not consider the pre-existing clavicle fracture or the residuals therefrom.  

The service treatment records show that the Veteran did not report any pre-existing clavicle condition at the time of entry into service on his Report of Medical History at entry into service in June 1963.  No defect with respect to the left shoulder was noted, and the Veteran was accepted into service.  Similarly, the Veteran did not report any left shoulder disability on his discharge physical examination in May 1967.  The private doctor relies on this evidence in his opinion.  However, there are numerous entries during service that show complaints of left shoulder pain beginning in December 1963; and, at that time, the Veteran reported a history of a fractured left shoulder at age 15.  A clavicular and muscular deformity was noted on examination.  In April 1964, the Veteran reported a sore left shoulder, and an April 1964 x-ray report of the left shoulder reveals that there was an old healed fracture of the middle one-third of the clavicle.  The Veteran reported pain over the left acromioclavicular joint.  Physical examination revealed a deformity of the clavicle with deltoid atrophy.  

In August 1966, the Veteran complained of pain in his shoulder.  A November 1966 entry notes that the Veteran had a history of recurrent dislocations of the left acromio-clavicular or shoulder joint.  He reported that he has had more than 20 dislocations over the prior three years.  The Veteran continued to report pain in the left shoulder in March 1967 and noted, in particular, that it got hooked when he moved it in certain positions.  

Post service evidence includes VA records dated from January 1971, showing continued complaints of left shoulder pain with continued dislocations.  Then, as noted above, the Veteran underwent a Magnuson-Stack repair of the left shoulder at a VA facility in July 1975.

There is no doubt that the Veteran reported pain in his left shoulder during service.  What is unclear, however, is whether the Veteran incurred a completely separate injury in service; or, whether the Veteran's in-service left shoulder pain and recurrent shoulder dislocations is an aggravation of a pre-existing injury beyond the natural progression, or whether it is a continuation of a pre-existing injury.  A medical examination is necessary to answer these questions.

In addition, the Veteran has reported treatment at a VA facility in California following his discharge from service, however, it does not appear that these records have been requested.  Furthermore, the Veteran should be informed pursuant to 38 C.F.R. § 3.159(e) that the New Orleans VA facility reported in July 2006 that it did not have records pertaining to the Veteran.  The Veteran should also be asked to identify any additional outstanding records. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all sources of treatment for his left shoulder/clavicle both prior to service and after his discharge.  
With appropriate authorization from the Veteran, obtain and associate with the claims file any private treatment records pertinent to the claims on appeal that the Veteran identifies that have not been previously secured. 

If any identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e)(1) . 

2.  Provide notice to the appellant that the VA medical center in New Orleans notified VA in July 2006 that it did not have any medical records pertaining to the Veteran pursuant to 38 C.F.R. § 3.159(e).  Provide him with an explanation of the efforts VA made to obtain the records; a description of any further action that will be taken regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and a notice that the claimant is ultimately responsible for providing the evidence.

3.  Request medical records pertaining to the Veteran from the VA Hospital in Wilshire (or Wiltshire), California dating from 1967.  See Veteran's statement dated in May 2006, Veteran's hearing testimony of December 2008 and July 2011, p. 9.  

4.  Schedule the Veteran for a joints examination to determine the current nature and likely etiology of any left shoulder disability.  All indicated tests should be completed.  The claims file, including a copy of this remand, should be made available to the examiner for review in conjunction with the examination.  Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the service treatment records which note a pre-existing left clavicle fracture at age 15, and post-service treatment records, the examiner should opine as to whether it is clear and unmistakable (undebatable) that the injury/disease resulting in current disability pre-existed service; the examiner should cite to the evidence of record and medical authority/principles to support the conclusion.  If the response was in the affirmative, can it be concluded with clear and unmistakable certainty (is it undebatable) that the pre-existing injury/disease was not permanently aggravated beyond the natural progress by service.  If the injury/disease resulting in current left shoulder disability did not pre-exist service or was not aggravated thereby, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran's current left shoulder disability began in or is related to service, to include an injury therein.  A complete rationale should accompany all opinions expressed. 

5.  Ensure the above development has been conducted in accordance with the instructions above.  If the examination report does not provide the information requested above, return the report as insufficient.  Thereafter, readjudicate the Veteran's claim after taking any other development action deemed warranted.  If the benefit on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals











